Citation Nr: 1453879	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  12-10 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating higher than 70 percent for adjustment disorder with mixed anxiety and depressed mood.

2.  Entitlement to a rating higher than 20 percent prior to May 21, 2014, and higher than 40 percent thereafter, for recurrent prostatitis.

3.  Entitlement to a rating higher than 30 percent for gastroesophageal reflux disease status post nissen fundoplication with irritable bowel syndrome (GERD/IBS).

4.  Entitlement to a rating higher than 30 percent for migraine headaches.

5.  Entitlement to an initial rating higher than 20 percent for left shoulder impingement syndrome.

6.  Entitlement to a rating higher than 10 percent prior to January 13, 2012, and higher than 20 percent thereafter, for degenerative disc disease of the lumbar spine with muscle spasms.

7.  Entitlement to a rating higher than 10 percent for seborrheic dermatitis.

8.  Entitlement to an initial rating higher than 10 percent for rhinitis. 

9.  Entitlement to an initial rating higher than 10 percent for left lower extremity radiculopathy.

10.  Entitlement to an initial rating higher than 10 percent for right knee degenerative arthritis with partial tear of the ACL.

11.  Entitlement to a compensable rating for left eye cataract.

12.  Entitlement to an initial compensable rating for internal and external hemorrhoids.

13.  Entitlement to service connection for hypertension, including as secondary to other service-connected disabilities.

14.  Entitlement to service connection for a heart disability, including as secondary to other service-connected disabilities.

15.  Entitlement to service connection for astigmatism, including as secondary to other service-connected disabilities.

16.  Entitlement to service connection for sleep apnea, including as secondary to other service-connected disabilities.

17.  Entitlement to service connection for a left knee disability, including as secondary to other service-connected disabilities.

18.  Entitlement to a total disability rating due to individual unemployability.




REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to October 2003.

These  matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2014, the Veteran and his wife presented testimony in support of his claims to the undersigned during a video conference hearing.  

These appeals are REMANDED to the Agency of Original Jurisdiction (AOJ).  








REMAND

These claims require additional development, and are REMANDED for the following action:

1.  Send the Veteran notice as to how to substantiate a claim for a TDIU.  Ask that he complete a VA form 21-8940 (Application for Increased Compensation Based on Unemployability).

2.  Contemporaneously, ask the Veteran to identify all treatment received for the claimed conditions since September 2014, and make arrangements to obtain all records not already associated with the file.  Also obtain updated VA treatment records.

3.  Schedule the Veteran for the following appropriate examinations:

a.  Obtain a medical opinion on the severity of the Veteran's adjustment disorder with mixed anxiety and depressed mood.  The examiner is asked to review the Veteran's claims files prior to the examination, and to conduct a complete examination including all diagnostic tests.  A detailed mental status is requested.  The examiner is asked to provide an opinion on whether the Veteran has total occupational and social impairment as a result of his acquired psychiatric disability.  All opinions should be accompanied by explanatory rationale, which ideally includes references to evidence in the file and to medically accepted knowledge.

b.  Obtain a medical opinion on the severity of the Veteran's prostatitis.  The examiner is asked to review the claims file and to conduct a complete examination, including all diagnostic tests.  The examiner is to provide opinions to the following specific requests for the time period prior to May 2014 and for the time period prior to May 2014.  The examiner is asked to address whether the Veteran wears absorbent material, and if so, how frequently he has to change those pads per day.  The examiner is asked to provide an opinion as to the severity of the Veteran's leaking.  The examiner is asked to address urinary frequency.  The examiner is asked to address whether the Veteran has ever had obstructed voiding, to the extent that it requires or required intermittent or continuous catheterization.  The examiner is asked to address whether the Veteran has renal dysfunction due to his prostatitis.  Finally, the examiner is asked to address whether the Veteran has recurrent symptoms of urinary tract infection.  Any other symptom resulting from his prostatitis is to be so noted on the examination report.  The examiner is asked to provide an opinion on how his symptoms affect his ability to work.  All opinions should be accompanied by explanatory rationale, which ideally includes references to evidence in the file and to medically accepted knowledge.

c.  Obtain a medical opinion on the severity of the Veteran's GERD/IBS.  The examiner is asked to review the claims files prior to the examination, and to conduct a complete examination including all appropriate diagnostic tests.  The Veteran's GERD/IBS is currently rated as analogous to a hiatal hernia.  The examiner is asked to comment as to whether GERD/IBS could be analogous to any other condition, given his symptoms, which include diarrhea.  All symptoms of GERD/IBS are to be listed.  The examiner is asked to provide an opinion on whether the Veteran has persistent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  An opinion on how GERD/IBS affects employability is also requested.  All opinions should be accompanied by explanatory rationale, which ideally includes references to evidence in the file and to medically accepted knowledge.

d.  Obtain an opinion on the severity of his migraine headaches.  The examiner is asked to address whether his headaches are productive of severe economic inadaptability.  In so doing, the examiner is asked to obtain a detailed account from the Veteran as to the frequency his headaches occur during work, the frequency he stays home from work or goes home from work, and how frequently he must make up missed work.  All opinions should be accompanied by explanatory rationale, which ideally includes references to evidence in the file and to medically accepted knowledge.

e.  Obtain an opinion on the severity of the Veteran's left shoulder impingement syndrome.  The examiner is asked to review the claims file prior to the examination, and to conduct a complete examination along with all appropriate diagnostic tests.  Range of motion measurements of the left arm should be conducted, followed by repeated testing to ascertain any additional loss.  All functional loss should be so noted.  The examiner is asked to address whether motion is so limited to as result in ankylosis of the scalpulohumeral articulation, either favorable or unfavorable.  The examiner is asked to address whether there is impairment of the humerus or of the clavicle and scapula.  The examiner is asked to comment on the affects his left shoulder has on his employability.  All opinions should be accompanied by explanatory rationale, which ideally includes references to evidence in the file and to medically accepted knowledge.

f.  Obtain an opinion on the severity of the Veteran's lumbar spine.  The examiner is asked to review the claims file prior to the examination and to conduct all necessary diagnostic tests.  The examiner is asked whether the Veteran has intervertebral disc syndrome (IVDS), and if so, to provide an estimate on the number of incapacitating episodes the Veteran has had in the preceding 12 months. Range of motion measurements of the lumbar spine should be conducted, followed by repeated testing to ascertain any additional loss.  All functional loss should be so noted.  The examiner is asked to address whether motion is so limited to as result in ankylosis of lumbar spine, and if so, whether it is favorable or unfavorable.   The examiner is asked to comment on how the Veteran's lumbar spine affects his employability.  All opinions should be accompanied by explanatory rationale, which ideally includes references to evidence in the file and to medically accepted knowledge.

g.  Obtain an opinion on the severity of the Veteran's dermatitis.  The examiner is asked to review the claims file prior to the examination.  The examiner is asked to comment on whether the Veteran's use of steroid creams amounts to "systemic" use of corticosteroids, and if not, why not.  The examiner is asked to estimate the percentage of the entire body that is affected, and to estimate the percentage of the exposed skin that is affected.  The examiner is also asked to conduct a Scars and Disfigurement examination, and to provide an opinion on whether the Veteran's dermatitis results in two or more characteristics of disfigurement; or, scars not of the face, head, or neck that are deep and nonlinear or superficial and nonlinear, or unstable or painful.  The examiner is asked to comment on how dermatitis affects employability.  All opinions should be accompanied by explanatory rationale, which ideally includes references to evidence in the file and to medically accepted knowledge.

h.  Obtain an opinion on the severity of the Veteran's rhinitis.  The examiner is asked to review the claims file prior to the examination, and to conduct a complete examination.  A list of all symptoms should be made.  The examiner is asked to provide an opinion as to whether any sinus diagnoses are related to his rhinitis.  The examiner is asked to provide an opinion as to whether he has any nasal polyps.  The examiner is asked to comment on how rhinitis affects employability.  All opinions should be accompanied by explanatory rationale, which ideally includes references to evidence in the file and to medically accepted knowledge.

i.  Obtain an opinion on the severity of the Veteran's left lower extremity radiculopathy.  The examiner is asked to review the claims file prior to the examination, and to conduct a complete examination along with all diagnostic tests.  The examiner is asked to provide an opinion as to whether left lower extremity radiculopathy is mild; moderate; moderately severe; severe with marked muscular atrophy; or, completely paralyzed where the foot dangles and drops, with no active movement possible of the muscles below the knee, and flexion of the knee is weakened or lost.  This opinion shall be accompanied by explanatory rationale.  The examiner is also asked to comment on how left lower extremity radiculopathy affects employability.

j.  Obtain an opinion on the severity of the Veteran's right knee degenerative arthritis.  The examiner is asked to review the claims files prior to the examination and to conduct all diagnostic tests.  Range of motion measurements of the right knee should be conducted, followed by repeated testing to ascertain any additional loss.  All functional loss should be so noted.  The examiner is asked to address whether motion is so limited so as to result in ankylosis, and if so, whether it is favorable or unfavorable.  The examiner is asked to address whether the Veteran has instability, recurrent subluxation, locking, pain, effusion into the joint, or impairment of the tibia and fibula.  The examiner is asked to comment on the effect of the right knee on employability.  All opinions should be accompanied by explanatory rationale, which ideally includes references to evidence in the file and to medically accepted knowledge.

k.  Obtain an opinion as to the severity of the Veteran's hemorrhoids.  The examiner is asked to review the claims file prior to the examination and to conduct all appropriate diagnostic testing.  The examiner is asked whether the Veteran's hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences; or, with persistent bleeding and with secondary anemia, or with fissures.  The examiner is asked to make a list of all of the Veteran's symptoms, and to comment on whether the Veteran's hemorrhoids affect his employability.  All opinions should be accompanied by explanatory rationale, which ideally includes references to evidence in the file and to medically accepted knowledge.
 
l.  Schedule an eye examination with an appropriate physician.

Obtain an opinion on the severity of the Veteran's left eye cataract, which requires an opinion on the severity of the Veteran's visual impairment.  The examiner is asked to conduct a complete examination.  

The examiner is also asked to provide an opinion on whether it is as likely as not (50 percent or greater probability) that an astigmatism of the left eye is a result of being hit in the eye by vegetation/brush while in the woods during active duty.  The examiner is also asked whether the Veteran's left eye cataract has caused or aggravated (that is, caused a permanent increase in severity beyond the normal progression of the disease or disability) his left eye astigmatism.  The examiner is also asked to provide an opinion as to whether any of the Veteran's other service-connected disabilities caused or aggravated astigmatism (left lower extremity radiculopathy, rhinitis, hemorrhoids, GERD/IBS, migraines, dermatitis, degenerative disk disease of the lumbar spine, left shoulder impingement syndrome, right knee arthritis, prostatitis, or adjustment disorder).  All opinions should be accompanied by explanatory rationale, which ideally includes references to evidence in the file and to medically accepted knowledge.

m.  Schedule an examination to obtain an opinion on whether it is as likely as not (50 percent or greater probability) that the Veteran's hypertension is caused or aggravated (that is, caused a permanent increase in severity beyond the normal progression of the disease or disability) by GERD/IBS or his other service-connected disabilities (left lower extremity radiculopathy, rhinitis, hemorrhoids, migraines, dermatitis, degenerative disk disease of the lumbar spine, left shoulder impingement syndrome, right knee arthritis, prostatitis, or adjustment disorder).  The examiner is asked to address whether the Veteran has been diagnosed with hypertension.  All opinions should be accompanied by explanatory rationale, which ideally includes references to evidence in the file and to medically accepted knowledge.

n.  Schedule an examination to obtain an opinion on whether it is as likely as not (50 percent or greater probability) that any of the Veteran's heart diagnoses are caused or aggravated (that is, caused a permanent increase in severity beyond the normal progression of the disease or disability) by GERD/IBS or his other service-connected disabilities (left lower extremity radiculopathy, rhinitis, hemorrhoids, migraines, dermatitis, degenerative disk disease of the lumbar spine, left shoulder impingement syndrome, right knee arthritis, prostatitis, or adjustment disorder).  The examiner is asked to provide a list of all heart diagnoses.  All opinions should be accompanied by explanatory rationale, which ideally includes references to evidence in the file and to medically accepted knowledge.

o.  Schedule an examination to obtain an opinion on whether it is as likely as not (50 percent or greater probability) that the Veteran's sleep apnea is caused or aggravated (that is, caused a permanent increase in severity beyond the normal progression of the disease or disability) by GERD/IBS, left lower extremity radiculopathy, prostatitis, migraine headaches, adjustment disorder, rhinitis, or any of his other service-connected disabilities (hemorrhoids, dermatitis, degenerative disc disease of the lumbar spine, left shoulder impingement syndrome, or right knee arthritis).  All opinions should be accompanied by explanatory rationale, which ideally includes references to evidence in the file and to medically accepted knowledge.

p.  Schedule an examination to obtain an opinion on whether it is as likely as not (50 percent or greater probability) that the Veteran's left knee disability is caused or aggravated (that is, caused a permanent increase in severity beyond the normal progression of the disease or disability) by his right knee arthritis or any of his other service-connected disabilities (left lower extremity radiculopathy, rhinitis, hemorrhoids, migraines, dermatitis, degenerative disk disease of the lumbar spine, left shoulder impingement syndrome, GERD/IBS, prostatitis, or adjustment disorder).  All opinions should be accompanied by explanatory rationale, which ideally includes references to evidence in the file and to medically accepted knowledge.

q.  Make arrangements for the Veteran to meet with an appropriate employment counselor or vocational expert for an opinion as to whether the Veteran's disabilities prevent him from obtaining and maintaining substantial gainful employment, when also taking into consideration his employment history and his education and training, but not his age.  All opinions should be accompanied by explanatory rationale, which ideally includes references to evidence in the file and to medically accepted knowledge.

4.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

5.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



